


Exhibit 10.8(A)

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement is made and entered into this
13th day of April, 2011, by and between John English (“Executive”) and American
Wagering, Inc. (“AWl” or “Employer”) (individually each is a “party” or
collectively, the “parties”).

 

Employer and Executive have previously entered into an Employment Agreement,
dated November 11, 2010 (the “Original Employment Agreement”) concerning
Executive’s employment by Employer;

 

Concurrently with the execution of this Agreement, AWI, William Hill Holdings
Limited (“Parent”) and AW Sub Co., an indirect wholly-owned subsidiary of Parent
(“Merger Sub”) have entered into an Agreement and Plan of Merger (the “Merger
Agreement”), pursuant to which AWI will become a wholly-owned subsidiary of
Parent (the “Merger”);

 

AWI and Executive have determined to enter into an amendment and restatement of
the Original Employment Agreement in connection with the execution of the Merger
Agreement;

 

For good and valuable consideration and in consideration of the mutual promises
and mutual covenants contained herein, Employer and Executive agree as follows:

 

1.     EFFECTIVENESS.  This Agreement shall constitute a binding agreement
between the parties only upon the date the Merger Agreement is executed (the
“Effective Date”).  Unless and until the Merger Agreement is executed, this
Agreement shall be of no effect and shall not confer any rights or obligations
upon Executive, Employer or Parent.  Effective upon the execution of the Merger
Agreement this Agreement shall replace and supersede the Original Employment
Agreement, which Original Employment Agreement shall, as of the Effective Date,
be null and void and of no further force or effect.  Notwithstanding anything
herein to the contrary, nothing in this Agreement shall affect Executive’s
existing rights with respect to the options to acquire AWI common stock
previously granted to Executive or the rights Executive has with respect to such
options under the Merger Agreement. All of the Executive stock options will be
completely vested at the closing of the Merger Agreement.

 

2.     EMPLOYMENT TERM.  The term of this Agreement shall commence upon the
Effective Date and continue until the 11th day of November, 2013, unless earlier
terminated as hereinafter provided in Section 6. This Agreement shall not be
renewed without a written, signed Agreement executed by the Employer and the
Executive; however, the parties agree to review this Agreement six (6) months
prior to the expiration date.

 

3.     DUTIES.

 

a.             During the term of this Agreement, Executive shall render
full-time professional services to Employer consistent with the position of
Senior Vice President of Global Business Development and Public Affairs (“Sr.
VP”).  Executive agrees to perform these duties in a competent and faithful
manner and in accordance with Employer’s rules, practices, policies, and
regulations, as generally in effect from time to time for all employees of
Employer. Executive shall observe and adhere to all applicable professional and
ethical standards of his profession. Executive shall be expected to work the
reasonable hours and days necessary to meet

 

--------------------------------------------------------------------------------


 

the needs of Employer; provided, however, that Employer acknowledges and agrees
that Executive’s duties hereunder are not necessarily performed during regular
business hours. Executive will report directly to Employer’s Chief Executive
Officer and/or Chief Operating Officer; unless otherwise determined by AWI’s
Board of Directors (the “Board”).  The Employer agrees that Executive shall
continue to be provided or reimbursed for the lease of an automobile for use in
the course of his duties hereunder, which automobile shall be an Infiniti QX56
or equivalent.

 

b.             Licensing Requirements.

 

i) Executive has been cleared by the current compliance committee to perform his
duties under his title and it has been determined that Executive is suitable and
meets the standards to perform his duties within the state of Nevada. Executive
and the Employer agree that this Agreement and/or Executive’s employment may be
subject to the approval of one or more gaming regulatory authorities (the
“Authorities”) pursuant to the provisions of the relevant gaming regulatory
statutes (the “Gaming Acts”) and the regulations promulgated there under (the
“Gaming Regulations”). Executive and the Employer hereby covenant and agree to
use their best efforts to obtain any and all approvals required by the Gaming
Acts and/or Gaming Regulations. In the event that (i) an approval of this
Agreement or Executive’s employment by the Authorities is required for Executive
to carry out Executive’s duties and responsibilities under this Agreement and
(ii) this Agreement or Executive’s employment is not so approved by the
Authorities, then this agreement will be suspended and any compensation due will
be subject to regulatory approval.

 

ii) If applicable, Executive and the Employer agree that, in order for Executive
to discharge the duties required under this Agreement, Executive must apply for
or hold a license, registration, permit or other approval (the “License”) as
issued by the Authorities pursuant to the terms of the relevant Gaming Act and
as otherwise required by this Agreement. In the event Executive fails to apply
for and secure, or the Authorities refuse to issue or renew Executive’s License,
Executive, at the Employer’s sole cost and expense, shall promptly defend such
action and shall take such reasonable steps as may be required to either remove
the objections or secure or reinstate the Authorities’ approval, respectively.
The foregoing notwithstanding, if the source of the objections or the
Authorities’ refusal to renew or maintain Executive’s License arise as a result
of any of the events constituting Cause as defined in this Agreement, then the
Employer’s obligations under this section shall not be operative and Executive
shall promptly reimburse the Employer upon demand for any expenses incurred by
the Employer pursuant to this section.

 

c.             The Employer and Executive hereby covenant and agree that the
provisions of this section shall apply in the event Executive’s duties require
that Executive also be licensed by governmental agencies other than the
Authorities. ·

 

4.     OTHER SERVICES AND ACTIVITIES.

 

a.             During the term of this Agreement, Executive shall devote
substantially all of his professional work efforts to Employer’s practice.
Executive shall not engage in any other employment or remunerative activities
unless such activities are first approved in writing by the

 

--------------------------------------------------------------------------------


 

Board. Notwithstanding the foregoing, nothing contained herein shall preclude
the Executive from: (a) serving on the boards of directors of other companies or
organizations with the approval of the Board (not to be unreasonably withheld)
or serving on the boards of directors of not-for-profit companies or
organizations without the approval of the Board; (b) investing in and managing
passive investments; or (c) pursuing his personal, financial and legal affairs
provided that such activity does not materially interfere with the performance
of the Executive’s obligations under this Agreement. It is agreed and understood
by the Employer that Employee currently is a member of the board of directors of
two unrelated entities and has pre-existing inventions and concepts that have
not been and will not be assigned to the Employer.  A complete schedule of such
inventions and Intellectual property will be provided to the Employer within 30
days of the execution of this Agreement.  Further, the Employer acknowledges
that Executive maintains a passive ownership interest in certain businesses that
do not compete with the Employer and do not interfere with Executive’s duties
hereunder.

 

5.     COMPENSATION AND BENEFITS.

 

a.             Basic Salary. Executive will be paid an annual salary of Two
Hundred Fifty Thousand Dollars ($250,000) payable bi-weekly in twenty-six (26)
equal installments (“Basic Salary”), less deductions or amounts as required to
be deducted or withheld by applicable law or regulation. Basic Salary shall be
prorated for the month in which employment commences or terminates, or in which
employment is less than twelve (12) months in duration.  Executive’s Basic
Salary shall be reviewed from time to time by the Employer.

 

b.             Retention Payments.  On the day following the date the Merger
Agreement is executed, Executive shall be entitled to a lump sum cash payment
from Employer in the amount of $85,712.57 In addition, subject to Executive’s
continued employment with Employer through each payment date, Executive shall be
entitled to two additional lump sum cash payments in the amount of $87,945.78,
one payable on December 31, 2012 and the other payable on November 11, 2013.

 

c.             Bonus. Executive shall be eligible for an annual bonus pursuant
to Employer’s bonus program as determined by the Board.

 

d.             401(k). Executive shall be entitled to participate in, with the
same benefits as other senior executives pursuant to, Employer’s company
sponsored 401(k) or other retirement plan with Employer making matching
contributions at the annual rate of no less than four percent (4%) of the Basic
Salary up to any limit imposed by federal law (“4% contribution”) once
established.

 

e.             Paid Time Off. During the term of this Agreement, Executive shall
be entitled to twenty (20) days of paid time off (“PTO”) granted to employees of
Employer and usable (and payable) in accordance with Employer’s Employee
Handbook.

 

f.              Medical and Dental Insurance. Employer shall provide for payment
of Executive’s and dependents’ medical and dental insurance pursuant to
Employer’s executive level company sponsored plan(s).

 

--------------------------------------------------------------------------------


 

g.             Reimbursement for Expenses. Employer shall pay or reimburse
Executive for all reasonable expenses actually incurred or paid during
employment in the performance of the duties under this Agreement pursuant to
Employer’s policy within a reasonable time of presentation of such bills,
expenses statements, vouchers or such other supporting information as CEO, COO,
and/or the Board may reasonably require. In the event Employer requires
Executive to travel on business during the term, Executive shall be reimbursed
for any travel expenses in accordance with Employer’s policy.  Employer accepts
financial responsibility for all fees, costs and expenses due to gaming related
investigations and licensing.  Employer will pay all telecommunications costs
including mobile phone and internet access related to the performance of
Executive’s duties hereunder.

 

6.     TERMINATION OF EXECUTIVE. If Executive’s employment is terminated, he
shall be entitled to the amounts or benefits set forth in this Section 6, beyond
which Employer and Executive shall have no further obligations to each other,
except Executive’s confidentiality and other obligations under Section 7, the
parties’ non-jury trial obligations under Section 9, or as set forth in any
written agreement the parties subsequently enter into.

 

a.             TERMINATION FOR CAUSE.

 

i)              Employer may terminate Executive’s employment under this
Agreement and all of its obligations hereunder at any time for cause, as defined
below. Depending on the severity of the alleged wrong-doing (where such alleged
wrong-doing is so sever that no cure can be provided by Executive) and prior to
terminating Executive’s employment, the Executive shall have 30 days to cure
after receiving written notice from the Board of the alleged basis for
termination for Cause.

 

ii)             Upon termination of Executive’s employment and this Agreement
for Cause, Employer shall pay Executive that portion of accrued, but unpaid
Basic Salary and reimbursement for expenses (x) properly incurred before the
termination date, (y) supported by vouchers or receipts, and (z) provided to
Employer within thirty-three (33) days of Executive’s termination for Cause.
Executive shall forfeit (i) all unvested stock options issued or issuable,
(pursuant to the Employer’s stock option Plan), (ii) any unpaid Bonus, (iii) any
unpaid amounts described in Section 5(b) and (iv) any accrued but unused PTO.
Except as set forth in the preceding two (2) sentences and as otherwise required
by law (such as COBRA benefits or 401(k) Plan rights), all of Executive’s rights
to compensation hereunder shall be terminated, in the event of termination for
Cause, as of the termination date.

 

iii)            “Cause” shall mean, without limitation, any of the following
events: (a) Executive’s material failure or refusal to comply with this
Agreement; (b) Executive’s inability or failure to secure and/or maintain any
licenses or permits required by government agencies with jurisdiction over the
business of the Employer; (c) Executive’s gross negligence or willful
misperformance of his Duties; (d) Executive is convicted or pleas nolo contender
of a felony or any other crime involving moral turpitude or dishonesty which, in
the good faith opinion of Employer, would impair Executive’s ability to perform
his duties or be detrimental to Employer’s business reputation; (e) Executive’s
failure or refusal to comply with (i) Employer’s policies, practices, standards
or regulations, (ii) any governmental or regulatory agency’s laws, rules,
regulations, policies, or codes to which Employer is subject, or
(iii) reasonable and lawful

 

--------------------------------------------------------------------------------


 

directives of the Board or CEO (other than by reason of physical or mental
illness, injury, or condition); (f) Executive’s unauthorized disclosure of
Employer’s trade secrets and other confidential business information;
(g) Executive’s unsatisfactory job performance including, but not limited to,
Executive’s failure to devote substantial time and attention to the performance
of his duties for Employer; (h) Executive’s breach of his duty of loyalty;
(i) Executive’s act of fraud, misrepresentation, theft or embezzlement or the
misappropriation of Employer assets; and/or Executive becoming barred or
prohibited by the U.S. Securities and Exchange Commission from holding his
position with Employer.  “Cause” shall be determined by the court of competent
jurisdiction as set forth in Section 9.

 

b.             TERMINATION FOR ILLNESS OR DISABILITY OF EXECUTIVE. If Executive
is unable to perform his Duties for Employer for a period of more than sixty
(60) consecutive days or one hundred twenty (120) for at least calendar days,
whether or not consecutive, in any 365 calendar day period due to a “disability”
as defined by 42 U.S.C.A. § 12101 et seq., Americans with Disabilities Act of
1990 (the “ADA”), and as except as prohibited by applicable law, Employer may
terminate this Agreement upon not less than thirty (30) days written notice to
the Executive. Duties are defined set forth in Section 2. Upon termination of
Executive’s employment under this Agreement, Employer shall provide Executive
with payment of that portion of accrued, but unpaid Basic Salary through
termination date, reimbursement for expenses (x) properly incurred before the
termination date, (y) supported by vouchers or receipts, and (z) provided to
Employer within five (5) days of the date of termination, and payment of any
accrued but unused PTO (the “Accrued Rights”). In addition, in exchange for
Executive’s execution of a separation agreement and general release of claims
against Employer and its affiliates, in a form supplied by Employer, within
twenty-one (21) days after the termination and Executive does not subsequently
properly revoke the release before it becomes irrevocable in accordance with its
terms, Employer shall continue to pay Executive the Basic Salary through the end
of the term of this Agreement, and, to the extent not paid prior to the date of
termination, continue the payments described in Section 5(b), in each case, as
if Executive’s employment had not terminated, plus Employer will provide
Executive, for one (1) year following the date of termination, continuation of
Executive’s existing medical coverage (collectively, the “Severance”).

 

c.             DEATH OF EXECUTIVE. This Agreement will terminate immediately
upon the death of the Executive. If Executive dies during the term of this
Agreement, Employer shall pay Executive’s estate the Accrued Rights. In exchange
for Executive’s estate’s execution of a general and release, in a form supplied
by Employer, within three (3) weeks after the termination and provided that
Executive’s estate does not subsequently properly revoke the release before it
becomes irrevocable in accordance with its terms, Employer shall pay the estate
the Severance.

 

d.             TERMINATION WITHOUT CAUSE. Employer may terminate Executive’s
employment at anytime for any reason, and without advance notice. If Executive
is discharged by Employer for a reason other than for “Cause” or for “death” or
“Disability,” he will receive the Accrued Rights. In addition, in exchange for
Executive’s execution of a separation agreement and general release of claims
against Employer and its affiliates, in a form supplied by Employer, within
twenty-one (21) days after the termination and Executive does not subsequently
properly revoke the release before it becomes irrevocable in accordance with its

 

--------------------------------------------------------------------------------

 

terms, Employer shall pay Executive the Severance; provided, however, that the
full amount of such Severance (other than the continued medical coverage) shall
be paid in a single lump sum cash payment within thirty (30) days following
Executive’s termination of employment.

 

e.             RESIGNATION WITH GOOD REASON. If Executive resigns for Good
Reason, his employment will end on his last date of work and he will receive the
Accrued Rights. In addition, in exchange for Executive’s execution of a
separation agreement and general release of claims against Employer and its
affiliates, in a form supplied by Employer, within twenty-one (21) days after
the termination and Executive does not subsequently properly revoke the release
before it becomes irrevocable in accordance with its terms, Employer shall pay
Executive the Severance; provided, however, that the full amount of such
Severance (other than the continued medical coverage) shall be paid in a single
lump sum cash payment within thirty (30) days following Executive’s termination
of employment.  Catastrophic health related issues to Executive or his family
shall be considered “Good Reason” for purposes of this Agreement. In addition,
for purposes of this Agreement, Good Reason shall mean:

 

i)              Demotion. Except for a paid leave of absence during an internal
investigation as described in Section 6(a), Executive’s duties or
responsibilities are substantially and adversely diminished from those in effect
immediately before such event other than merely as a result of Employer ceasing
to be a public company and becoming a subsidiary of Parent.

 

ii)             Breach of Promise. Employer materially breaches this Agreement
or fails to pay Executive any compensation within ten (10) days after it is due,
for any reason other than Employer’s failure was due to incidents beyond
Employer’s control-which may include, but are in no way limited to: (i) Computer
or network problems with Employer’s or a vendor’s payroll software program;
(ii) destruction of Employer’s corporate office or business interruption due to
fire, flood, natural disaster, riot, other incidents of calamity, terrorism, or
acts of war; and/or (iii) acts of God.

 

iii)            Notice of Prospective Action. Executive is officially notified
(or it is officially announced) that Employer will take any of the actions
listed above during the term of this Agreement. However, an event that is or
would constitute Good Reason shall cease to be Good Reason if: (i) Executive
does not terminate employment within thirty (30) days after the event occurs
with knowledge of Executive; or (ii) Employer reverses the action or cures the
default that constitutes Good Reason within thirty (30) days after Executive
notifies Employer in writing that Good Reason exists before Executive terminates
employment. If Executive has Good Reason to terminate employment, he may do so
even if he is on a leave of absence due to physical or mental illness or any
other reason, but he must do so before his actual or constructive Disability
termination as defined herein.

 

iv)           Subsequent Change of Control.   The consummation of the sale of
all or substantially all of the assets or equity interests of AWI (whether by
sale, merger or otherwise) to any person other than Parent or any of its
subsidiaries, affiliates or successors (a “Change of Control”).   Executive and
Employer agree that Executive’s resignation for any reason upon or following a
Change of Control shall be considered a resignation for Good Reason for purposes
of this Section 6(e).  For the avoidance of doubt, the consummation of the
Merger is not a Change of Control for purposes of this Section 6(e)(iv).

 

--------------------------------------------------------------------------------


 

vi)           Disputes Under This Section. All disputes relating to this
Agreement, including disputes relating to this Section 6, shall be resolved by a
non-jury trial under Section 9.

 

f.              VOLUNTARY RESIGNATION. Employer may accept Executive’s
voluntarily termination his employment under this Agreement effective on (i) the
date set forth in Executive’s ninety (90) days written notice, or (ii) any
earlier date. Upon Executive’s voluntary resignation, Employer shall pay
Executive the Accrued Rights. Executive shall forfeit (i) all unvested stock
options issued or issuable, pursuant to the Employer’s stock option Plan,
(ii) any unpaid Bonus and (iii) any unpaid portion of the amounts described in
Section 5(b). Except as set forth in the preceding two (2) sentences and as
otherwise required by law, such a 401(k) Plan benefits and COBRA benefits, all
of Executive’s rights to compensation hereunder shall be terminated, in the
event of Voluntary Resignation, as of the termination date.

 

7.     CONFIDENTIALITY AND NON-COMPETITION.

 

a.             Definitions.

 

i)              The term “confidential information” refers to Employer’s ideas,
creations, works of authorship, works of visual art, business documents,
contracts, licenses, business and non-business relationships, correspondence,
operations, manuals, performance manuals, operating data, projections,
bulletins, supplier and customer lists and data, sales data, cost data, profit
data, strategic planning data, financial planning data, designs, proposed logos,
proposed motifs, proposed trademarks or service marks, test results, product or
service literature, product or service concepts, manufacturing or sales
techniques, process data, specification data, know how, show how, software, data
bases, research and development information and data that is marked
“confidential” or “proprietary” or should be reasonably understood to be
confidential.

 

ii)             The term “trade secrets” means unpublished inventions or works
of authorship as well as all information possessed by and/or developed by and/or
for Employer, including a formula, pattern, compilation, program device, method,
technique, or process to which all of the following apply: (i) the information
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; (ii) the
information is the subject of efforts to maintain its secrecy that are
reasonable under the circumstances; and/or (iii) the information is reasonably
the subject of trade secret protection under relevant and applicable state
statutes (including, without limitation, the Uniform Trade Secrets Act as
enacted in Nevada).

 

iii)            The term “work of authorship” means any computer program, code
or system as well as any literary, pictorial, sculptural, graphic or audio
visual work, whether published or unpublished, and whether copyrightable or not,
in whatever form and jointly with others that (i) relates to any of Employer’s
existing or potential products, practices, processes, formulations,
manufacturing, engineering, research, equipment, applications or other business
or technical activities or investigations; and/or (ii) relates to ideas, work or
investigations conceived

 

--------------------------------------------------------------------------------


 

or carried on by Employer, or Executive in connection with or because of
performing services for Employer.

 

b.             Executive shall not be under any obligation to maintain in
confidence, any information (or portion thereof) disclosed to his by Employer to
the extent that such information: (a) is in the public domain at the time of
disclosure; (b) following disclosure, becomes generally known or available
through no action or omission on the part of Executive in violation of this
Agreement; (c) is furnished to others by Employer without restriction on
disclosure; or (d) is known, or becomes known, to Executive from a source other
than Employer or its representatives, provided that disclosure by suc1 source is
not in breach of a confidentiality agreement with Employer of which Executive,
or (e) is aware; or is independently developed by Executive without violating
any of its confidentiality obligations.

 

c.             Confidentiality under this Agreement.

 

i)              Executive agrees that he will not directly or indirectly use or
disclose any of Employer’s confidential information, trade secrets, and/or works
of authorship whether in written, verbal, or model form, at any time or in any
manner, except as required in the conduct of Employer’s business or as expressly
authorized by CEO in writing. The obligations of this Agreement are continuing
and survive the termination of Executive’s employment with Employer. Executive
agrees to take all reasonable precautions within his control to protect against
the unauthorized disclosure of inventions, works of authorship, trade secrets,
and/or confidential information possessed by and/or developed by and/or for
Employer. Executive acknowledges and agrees that such confidential information,
trade secrets, and/or works of authorship constitute Employer’s sole and
exclusive property.

 

ii)             Executive shall not remove from Employer any confidential
information, trade secrets, works of authorship, and/or any other documents
pertaining to Employer’s business, unless expressly authorized by CEO in
writing. Upon termination of his employment, Executive shall turn over to
Employer the originals, plus all copies, of any and all papers, documents and
things, including information stored for use in or with computers and software
(regardless of whether information is stored on such computers or software
is/are personal or Employer supplied) all files, Rolodex cards, phone books,
notes, price lists, bids, notebooks, books, memoranda, drawings, tools, or other
documents: (1) made, compiled by, or delivered to Executive concerning any
customer served by Employer, or personnel of Employer, or any product,
equipment, software, or process manufactured, used, developed, designed,
computer code written, or investigated by Employer; (2) containing any
confidential information and/or trade secrets; or (3) otherwise relating to
Executive’s performance of duties under this Agreement. Executive further
acknowledges and agrees that all such documents are Employer’s sole and
exclusive property.

 

d.             Non-Competition.

 

i)              Executive agrees that during his employment and for a period of
twelve (12) months immediately following the expiration or termination of
employment for any reason, Executive shall not be employed by or perform
independent contract services in the State of Nevada for any entity engaged in
the race and sports business, including but not limited to,

 

--------------------------------------------------------------------------------


 

offering financial services or project management services to an entity that
desires to exploit Executive’s knowledge of the race and sports business-gained
as a direct result of Executive’s employment with Employer. For example,
Executive may take an employment position with or perform consulting services
for (i) a hotel/casino entity that operates a race and sports book and/or
(ii) vendors of race and sports book hardware and/or software so long as
Executive’s job description does not permit Executive to use or exploit his
knowledge of the race and sports book industry, including but not limited to
confidential information and/ trade secrets of Employer or any of its
subsidiaries, in the performance of his duties. Further, Executive expressly
covenants and agrees that during the term of his employment and for a period of
twelve (12) months immediately following the expiration or termination of such
employment for any reasons, he will not: (i) induce, attempt to induce, or
encourage, or cooperate in, cause, or permit any person or entity to induce or
encourage, any employees or agents of the Employer to terminate or materially
alter any relationship with the Employer; (ii) take any action to disturb the
existing business and/or customer relationships of the Employer and/or solicit
business or referral sources from Employer’s customers or vendors; or
(iii) induce, attempt to induce, or encourage, or cooperate in, cause, or permit
any person or entity to induce or encourage any of Employer’s customer’s or
vendor’s to terminate or materially alter any relationship with the Employer.

 

ii)             The parties agree that the restrictions and limitations
contained in this Section 7 are reasonable as to scope and duration and are
necessary to protect Employer’s interests and to preserve for Employer the
competitive advantage derived from maintaining its business practices,
unconsolidated financials, information, trade secrets, and business
relationships as confidential. In the event that any of the restrictions and
limitations contained in this Section are deemed to exceed the time or
geographic limitations permitted by Nevada law, then such provisions of this
Section 7 shall be reformed to the maximum time and geographic limitations
permitted by Nevada law.

 

8.     BREACH OF CONFIDENTIALITY.

 

a.             Upon a breach of the duties and obligations set forth in
Section 7 above, Employer may immediately apply for injunctive relief from any
court with jurisdiction over the breach of this Agreement, and Employer will be
entitled to recover its reasonable costs and attorney’s fees, if it prevails.

 

i)              In addition, the parties agree that the damages to Employer that
would result from Executive’s breach of his duties contained herein may be
extremely difficult or impossible to ascertain, and that if that is the case,
Employer will be entitled to recover for each breach of the Executive’s
obligations under this Agreement, liquidated damages from Executive in the
amount of three (3) months’ worth of Executive’s salary at termination of
employment. The parties expressly agree that this liquidated damages provision
is reasonable under the provisions of Nevada law and is not intended as a
penalty. In addition, the parties agree that this clause does not limit
Employer’s right to obtain any other relief and/or damages due to Executive’s
breach of his obligations under this Agreement, and is instead meant only to
provide for damages to Employer should it be unable to prove actual damages from
Executive’s breach.

 

ii)             The remedies set forth above shall be cumulative and
nonexclusive and shall be in addition to any other remedy to which Employer may
be entitled. Upon any

 

--------------------------------------------------------------------------------


 

breach of Section 7 by Executive, Employer may seek to recover damages under any
and all potential causes of action. Should Employer have to initiate litigation
for monetary or injunctive relief, it shall be entitled to recover from
Executive its reasonable costs and attorney’s fees, if it prevails. Likewise,
should Employer not prevail in its action for monetary or injunctive relief,
Employer shall reimburse Executive for his reasonable attorneys’ fees incurred
to defend the action.

 

9.     WAIVER OF NON-JURY TRIAL.

 

i)              The parties agree that any dispute arising out of or relating to
this Agreement or the formation, breach, termination or validity thereof (a
“Dispute”) shall be resolved in a non-jury trial in the Business Court division
of District Court Clark County, Nevada.

 

10.  NOTICES.

 

a.             Any notice required or desired to be given under this Agreement,
by either party to the other shall be in writing and may be affected by personal
delivery or by registered or certified mail at the addresses listed below or at
such other addresses as either party may notify the other:

 

i)

if to Employer, to:

Chairman of the Board

 

 

American Wagering, Inc.

 

 

675 Grier Drive

 

 

Las Vegas, Nevada 89119

 

 

 

ii)

if to Executive, to:

John English

 

 

675 Grier Drive

 

 

Las Vegas, Nevada 89119

 

b.             Notices personally delivered will be deemed effective upon
receipt. Notices sent by registered or certified mail will be deemed effective
three (3) days after mailing.

 

11.  CONSTRUCTION OF AGREEMENT.

 

a.             Enforcement. This Agreement shall be construed in accordance with
and governed for all purposes by the laws of the State of Nevada. In case anyone
or more provisions contained in this Agreement shall, for any reason, be held
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability, shall not affect any other provision of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein. If, moreover, anyone or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to time, duration, geographical scope, activity or subject,
it shall be construed, by limiting or reducing it, so as to be enforceable to
the maximum extent compatible with the applicable law as it shall then appear.

 

--------------------------------------------------------------------------------


 

b.             Amendments. This Agreement may be amended or modified only by a
writing executed and agreed upon by both parties.

 

c.             Waiver. Waiver by either party of any term or condition of this
Agreement or any breach thereof will not operate or be construed as a waiver of
any other term of condition or subsequent breach. No waiver shall be binding
unless executed in writing by the party making the waiver.

 

d.             Merger. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements, arrangements, negotiations, and
communications between the parties, whether oral or written with the exception
of the stock option agreement described in Section 1.

 

e.             Headings. The headings of the Paragraphs of this Agreement are
for convenience only and shall not affect the construction or interpretation of
any of its provisions.

 

12.  ASSIGNMENT.

 

Executive acknowledges that his services are unique and personal and,
accordingly, that Executive may not assign his rights or delegate any of his
duties and obligations under this Agreement. Employer’s rights and obligations
under this Agreement will inure to the benefit of, and be binding upon,
Employer’s successors and assigns.

 

13.  REVIEW/UNDERSTANDING OF AGREEMENT.

 

Each party to this Agreement has had the opportunity to review the Agreement
with legal counsel of his or its choice and has had the opportunity to modify or
eliminate any ambiguous provisions. Therefore, it is agreed that each party
hereto is considered a drafter of this Agreement and that the contract
interpretation rule which holds that ambiguities are to be interpreted against
the drafting parties is expressly waived by the parties.

 

14.  COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts conformed by
facsimile signatures transmitted by telephone, PDF, or electronic signatures,
all of which shall be deemed a duplicate original.

 

EMPLOYER:

 

EXECUTIVE:

 

 

 

 

 

By:

/s/ Victor Salerno

 

By:

/s/ John English

 

American Wagering, Inc.

 

Name:

John English

Name:

Victor Salerno

 

 

Its:

CEO

 

Date signed:

April 13, 2011

 

 

 

Date signed:

April 13, 2011

 

 

 

--------------------------------------------------------------------------------
